ALICE M. BATCHELDER, Circuit Judge.
Phillip S. Stenger is the court-appointed Receiver of the assets of Cash Flow Financial, LLC (“CFF”). Stenger initiated the present action, seeking to recover 1.5 million dollars in funds transferred in connection with an alleged Ponzi scheme. In 2009, CFF invested 1.5 million dollars in two entities, including C.I. Solar Solutions, Inc. (“C.I. Solar”), which was controlled by Dale W. Toler, who is now deceased. David Keith Freeman, co-founder and President of Jedburgh Group International, Inc., acted as the escrow agent for the CFF investments pursuant to an escrow agreement.
After Stenger filed this action, Toler, Freeman, and Stenger signed a settlement agreement that an attorney drafted at To-ler’s request. The agreement provided that, in consideration for Stenger’s dismissing the lawsuit, “there shall be paid, by or on behalf of Defendants, to the Receiver and/or his attorneys, the amount of One Million Five Hundred Thousand US Dollars ($1,500,000.00) in certified funds.” The settlement agreement’s final provision provided that “[b]y affixing their respective signatures below, the Parties affirmatively state that the terms of the foregoing Settlement Agreement and Release of Claims have been completely read, are fully understood, and freely and voluntarily accepted.” (emphasis in original).
Toler allegedly represented to Freeman that he was prepared to pay Stenger the entire 1.5 million dollars in liability incurred by all defendants under the settlement agreement. However, before any payment was executed, Toler committed suicide.
, Stenger then filed a motion to enforce the settlement agreement against Freeman for damages due to his breach of the settlement agreement, requesting that the court enter judgmént on a summary basis against Freeman for 1.5 million dollars, plus costs and interest. A magistrate judge issued a report and recommendation, recommending that the court grant Stenger’s motion. Freeman filed objections and the district court issued an opinion and order: (1) overruling Freeman’s objections; (2) accepting the report and recommendation; and (3) granting Stenger’s motion to enforce the settlement agreement.
*350After carefully reviewing the record, the applicable law, and the parties’ briefs, we are convinced that the district court did not err in its conclusions. The district court’s opinion carefully and correctly sets out the law governing the issues raised and clearly articulates the reasons underlying its decision. Thus, issuance of a full written opinion by this court would serve no useful purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.